393 U.S. 822
89 S.Ct. 177
21 L.Ed.2d 93
James F. O'CALLAHAN, petitioner,v.J. J. PARKER, Warden.
No. 202, Misc.
Supreme Court of the United States
October 14, 1968

Victor Rabinowitz and Leonard B. Boudin, for petitioner.
Solicitor General Griswold, for respondent.


1
Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the United States Court of Appeals for the Third Circuit granted limited to the first question presented by the petition which reads as follows:


2
'1. Does a court-martial, held under the Articles of War,      Tit. 10, U.S.C. § 801 et seq., have jurisdiction to try a      member of the Armed Forces who is charged with commission of      a crime cognizable in a civilian court and having no military      significance, alleged to have been committed off-post and      while on leave, thus depriving him of his constitutional      rights to indictment by a grand jury and trial by a petit      jury in a civilian court?'


3
Case transferred to the appellate docket and placed on the summary calendar.